UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-1435



DONALD J. STRABLE,

                                            Plaintiff - Appellant,

         versus


STATE OF SOUTH CAROLINA,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson Jr., District
Judge. (CA-96-2498-6-13AK)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald J. Strable, Appellant Pro Se. W. Howard Boyd, Jr., Ronald
Keith Wray II, GIBBES, GALLIVAN, WHITE & BOYD, P.A., Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we deny leave to proceed in forma pauperis and dismiss the
appeal on the reasoning of the district court. Strable v. South
Carolina, No. CA-96-2498-6-13AK (D.S.C. Feb. 27, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2